            Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

MARINA SOLIMAN, on behalf of herself          )   Case No. ________________
and all others similarly situated,            )
                                              )   CLASS ACTION
       Plaintiff,                             )
                                              )
       vs.                                    )
                                              )   COMPLAINT FOR VIOLATIONS OF:
SUBWAY FRANCHISEE                             )
ADVERTISING FUND TRUST LTD.,                      (1)   Violations of the Telephone Consumer
                                              )
and DOES 1 through 20, inclusive, and                   Protection Act, 47 U.S.C. § 227, et seq.
                                              )
each of them,                                     (2)   Willful Violations of the Telephone
                                              )
                                                        Consumer Protection Act, 47 U.S.C. §
       Defendants.                            )
                                                        227, et seq.
                                              )
                                              )
                                              )   Complaint Filed on April 17, 2019
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )   DEMAND FOR JURY TRIAL


       Plaintiff Marina Soliman (“Plaintiff”), on behalf of herself and all others similarly

situated, alleges the following upon information and belief based upon personal knowledge:

                                   NATURE OF THE CASE

       1.       Plaintiff brings this action for herself and others similarly situated seeking

damages and any other available legal or equitable remedies resulting from the illegal actions of

defendant Subway Franchisee Advertising Fund Trust Ltd. (“Defendant” or “Subway”) and

DOES 1 through 20, in negligently knowingly, and/or willfully contacting Plaintiff on Plaintiff’s

cellular telephone in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et

seq. (“TCPA”), thereby invading Plaintiff’s privacy.

                                  JURISDICTION & VENUE

       2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff seeks relief

                                                  1
            Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 2 of 11




on behalf of a nationwide Class, which will result in at least one class member belonging to a

different state than that of Defendant, a company with its principal place of business at 325 Sub

Way, Milford, CT 06461. Plaintiff also seeks up to $1,500.00 in damages for each call in

violation of the TCPA, which, when aggregated among a proposed class in the thousands,

exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity

jurisdiction and the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”)

are present, and this Court has jurisdiction.

       3.       Venue is proper in the United States District Court for the District of Connecticut
pursuant to 28 U.S.C. §§ 1391(b) and 144(a) because Defendant’s principal place of business is

within the State of Connecticut.

       4.       Furthermore, venue is proper in the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. § 1391(b)(2) because this is the judicial district in which a

substantial part of the events giving rise to the claims in this case occurred.

                                                PARTIES

       5.       Plaintiff, Marina Soliman (“Plaintiff”), is a natural person residing in California.

       6.       Defendant Subway Franchisee Advertising Fund Trust Ltd. (“Defendant” or

“Subway”) is a Connecticut Domestic Statutory Trust company with its principal place of

business at 325 Sub Way, Milford, CT 06461. Plaintiff is informed and believes that Subway

Franchisee Advertising Fund Trust Ltd. conducted and conducts business in Connecticut,

California and nationwide.

       7.       The above named Defendant, and its subsidiaries and agents, are collectively

referred to as “Defendants.” The true names and capacities of the Defendants sued herein as

DOE DEFENDANTS 1 through 20, inclusive, are currently unknown to Plaintiff, who therefore

sues such Defendants by fictitious names. Each of the Defendants designated herein as a DOE is

legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to

amend the Complaint to reflect the true names and capacities of the DOE Defendants when such

identities become known.
                                                  2
             Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 3 of 11




        8.       Plaintiff is informed and believes and thereon alleges that at all relevant times,

each and every Defendant was acting as an agent and/or employee of each of the other

Defendants and was the owner, agent, servant, joint venturer and employee, each of the other and

each was acting within the course and scope of its ownership, agency, service, joint venture and

employment with the full knowledge and consent of each of the other Defendants. Plaintiff is

informed and believes and thereon alleges that each of the acts and/or omissions complained of

herein was made known to, and ratified by, each of the other Defendants.

        9.       At all times mentioned herein, each and every Defendant was the successor of the
other and each assumes the responsibility for each other’s acts and omissions.

                                   FACTUAL ALLEGATIONS

         10.     Sometime prior to December 1, 2016, Subway sent one or more automated

marketing text messages to Plaintiff’s cellular telephone number ending in -3553 from short code

782-929.

        11.      On or about December 1, 2016, Subway sent an automated marketing text

message to Plaintiff’s cellular telephone number which read:

                 FREE CHIPS RULE! Right now @SUBWAY, get ANY

                 bag of chips FREE with a sub purchase. Exp 12/6:

                 http://mfon.us/rk6srrfdjue HELP/STOP call 8447887525

        12.      Annoyed by the unwanted advertising material, Plaintiff responded “STOP” to

this text message.

        13.      Subway sent an immediate computer-generated responsive text message to

Plaintiff that read:

                 Subway: You have been unsubscribed from all programs

                 on 782929 and will no longer receive any text alerts. Q’s?

                 Reply HELP. Msg & data rates may apply.

        14.      Despite acknowledgment of receipt of this request for further text messages to

cease, on or about December 5, 2016 at approximately 2:28 PM, subway again sent an automated
                                                 3
           Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 4 of 11




text message to Plaintiff, which read:

               Your weekly SUBWAY offer is waiting, Don’t miss out!

               Expires 12/6: http://mfon.us/rk6srrfdjue HELP/STOP call

               8447887525

       15.     At all times relevant, Plaintiff’s cellular telephone carrier was Verizon Wireless.

       16.     Upon information and belief, Subway sent or transmitted, or had sent or

transmitted on its behalf, the same or substantially similar unsolicited text messages en masse to

thousands of customers’ cellular telephones nationwide in an effort to advertise for Subway
restaurants.

       17.     Upon information and belief, the marketing text messages were sent by Subway

for the purposes of financial gain.

       18.     The links within each text message lead the user of the link to a website owned

and/or operated by Subway which prominently displays Subway’s logo, where the user can

redeem the promotional offers.

       19.     Upon information and belief, Subway constructed the content of the marketing

text messages, including what the promotion gave away and the exact language of each message,

as well as the timing of the sending of the message campaign.

       20.     Upon information and belief, the free promotion offered in the marketing text

messages was a pretext to sell other items at Subway restaurants, such as chips, drinks and

cookies.

       21.     Subway sent each of the aforementioned marketing text messages to Plaintiff’s

cellular telephone using short message script (“SMS”) messaging technology, specifically SMS

“782-929”.

       22.     The text messages sent to Plaintiff were impersonal and based on a template.

       23.     Upon information and belief, the automated text messaging system used by

Subway to send the text messages has the capacity to store or produce telephone numbers to be

called, using a random or sequential number generator.
                                                 4
          Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 5 of 11




       24.     Upon information and belief, the automated text messaging system used by

Subway to send the text messages also has the capacity to, and does, dial telephone numbers

stored as a list or in a database without human intervention.

       25.     Defendant’s telephonic communications were not made for emergency purposes,

as defined by 47 U.S.C. § 227(b)(1)(A)(iii).

       26.     Defendant’s telephonic communications were made to a telephone number

assigned to a cellular telephone service for which Plaintiff incurred a charge, as prohibited by 47

U.S.C. § 227(b)(1).
       27.     Defendant did not have prior express written consent to send the marketing text

messages to Plaintiff’s cell phone, especially after Plaintiff had clearly and expressly requested

that Subway cease sending text messages.

       28.     Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of a

legally protected interest in privacy, which is specifically addressed and protected by the TCPA.

       29.     Plaintiff was personally affected by Defendant’s aforementioned conduct because

Plaintiff was frustrated and distressed that Defendant annoyed Plaintiff with marketing

communications using an ATDS without her prior express written consent to receive such

marketing text messages, and even after telling Defendant to stop sending text messages. This

invaded Plaintiff’s right to privacy.

       30.     Defendant’s telephonic communication forced Plaintiff and other similarly

situated class members to live without the utility of their cellular phones because they were

occupied text messages, causing annoyance and lost time.

       31.     Plaintiff is informed and believes and here upon alleges, that the text messages

were sent by Subway and/or Subway’s agent(s), with Subway’s permission, knowledge and/or

control and for Subway’s benefit.

       32.     The text messages from Subway, or its agent(s), violated 47 U.S.C. §

227(b)(1)(A)(iii).

                                        CLASS ALLEGATIONS
                                                 5
          Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 6 of 11




       33.       Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure and/or other applicable law, on behalf of herself and all others similarly situated, as a

member of the proposed class (hereafter "the Class") defined as follows:

                 All persons within the United States who received any telephone calls from

                 Defendant to said person’s cellular telephone made through the use of any

                 automatic telephone dialing system or an artificial or prerecorded voice and

                 such person had not previously provided express consent to receiving such

                 calls within the four years prior to the filing of this Complaint

       34.       Plaintiff also represents, and is a member of the subclass (the “Subclass”),

consisting of:

                 All persons within the United States who were sent any text message by

                 Defendant or its agent/s and/or employee/s using short code 782-929 to said

                 person’s cellular telephone made through the use of any automatic telephone

                 dialing system, following a written request to cease contacting their cellular

                 telephone phone (e.g., through a “STOP” text message), within the four

                 years prior to the filing of this Complaint.

       35.       Defendant and its employees or agents are excluded from the Class and Subclass.

Plaintiff does not know the number of members in the Class or Subclass, but believes the

members of the Class and Subclass number in the several thousands, if not more. Thus, this

matter should be certified as a Class action to assist in the expeditious litigation of this matter.

       36.       Plaintiff and members of the Class and Subclass were harmed by the acts of

Defendant in at least the following ways: Defendant, either directly or through its agent(s),

illegally contacted Plaintiff and the members of the Class and Subclass via their cellular

telephones by using an ATDS, thereby causing Plaintiff and the Class and Subclass members to

incur certain cellular telephone charges or reduce cellular telephone time for which Plaintiff and

the members of the Class and Subclass previously paid, and invading the privacy of said Plaintiff

                                                   6
          Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 7 of 11




and the members of the Class and Subclass. Plaintiff and the members of the Class and Subclass

were damaged thereby.

       37.     This suit seeks only damages and injunctive relief for recovery of economic injury

on behalf of the Class and Subclass, and it expressly is not intended to request any recovery for

personal injury and claims related thereto. Plaintiff reserves the right to expand the Class and

Subclass definitions to seek recovery on behalf of additional persons as warranted as facts are

learned in further investigation and discovery.

       38.     The joinder of the members of the Class and Subclass is impractical and the
disposition of their claims in the Class action will provide substantial benefits both to the parties

and to the court. The Class and Subclass can be identified through records of Defendant and/or

their agents and records of wireless telephone carriers

       39.     There is a well-defined community of interest in the questions of law and fact

involved affecting the parties to be represented. The questions of law and fact common to the

Class and Subclass predominate over questions which may affect individual members of the

Class and Subclass, including the following:

               (a)     Whether, within the four years prior to the filing of this Complaint,

                       Defendant or its agent(s) sent any marketing text; messages without the

                       prior express written express consent of the called party to members of the

                       Class and Subclass using an automatic dialing system;

               (b)     Whether Defendant sent text messages to members of the Subclass after

                       Defendant was instructed to stop sending text messages;

               (c)     Whether Defendant can meet its burden of showing Defendant obtained

                       prior express written consent;

               (d)     Whether Defendant’s conduct was knowing and/or willful;

               (e)     Whether Plaintiff and the members of the Class and Subclass were

                       damaged thereby, and the extent of damages for such violation; and

               (f)     Whether Defendant and its agent(s) should be enjoined from engaging in
                                                  7
          Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 8 of 11




                       such conduct in the future.

       40.     As a person who received at least one marketing text message from Subway using

an ATDS without Plaintiff’s prior express written consent, Plaintiff is asserting claims that are

typical of the Class. As a person who received at least one text message from Subway using an

ATDS after Subway was told to cease sending text messages, Plaintiff is asserting claims that are

typical of the Subclass.

       41.     Plaintiff will fairly and adequately represent and protect the interests of the Class

and Subclass in that Plaintiff has no interest antagonistic to any member of the Class or Subclass.
       42.     Plaintiff and the members of the Class and Subclass have all suffered irreparable

harm as a result of Defendant’s unlawful and wrongful conduct. Absent a class action, the Class

and Subclass will continue to face the potential for irreparable harm. In addition, these violations

of law will be allowed to proceed without remedy and Defendant will likely continue such illegal

conduct. Because of the size of each individual Class member’s claims, few, if any, members of

the Class and Subclass could afford to seek legal redress for the wrongs complained of herein.

       43.     Plaintiff has retained counsel experienced in handling class action claims and

claims involving violations of the Telephone Consumer Protection Act.

       44.     A class action is a superior method for the fair and efficient adjudication of this

controversy. Class-wide damages are essential to induce Defendant to comply with federal law.

The interest of members of the Class and Subclass in individually controlling the prosecution of

separate claims against Defendant is small because the maximum statutory damages in an

individual action for violation of privacy are minimal. Management of these claims is likely to

present significantly fewer difficulties than those presented in many class claims.

       45.     Notice may be provided to the Class and Subclass members by direct mail and/or

email notice, publication notice and by other reasonable means.

       46.     Defendant has acted on grounds generally applicable to the Class and Subclass,

thereby making appropriate final injunctive relief and corresponding declaratory relief with

respect to the Class and Subclass as a whole.
                                                 8
            Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 9 of 11




///

///

                                  FIRST CAUSE OF ACTION

                         NEGLIGENT VIOLATIONS OF THE TCPA

                                      47 U.S.C. § 227 ET SEQ.

          47.   Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in each and every preceding paragraph of this Complaint, as though fully set forth

herein.

          48.   The foregoing acts and omission of Defendants constitute numerous and multiple

violations of the TCPA, including but not limited to each and every one of the above cited

provisions of 47 U.S.C. § 227, et seq.

          49.   As a result of Defendants violations of 47 U.S.C. § 227, et seq., Plaintiff and the

Class Members are entitled to an award of $500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

          50.   Plaintiff and the Class members are also entitled to and seek injunctive relief

prohibiting such conduct in the future.
                                 SECOND CAUSE OF ACTION

                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA

                                      47 U.S.C.§ 227 ET SEQ.)

      51.       Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in each and every preceding paragraph of this Complaint, as though fully set forth

herein.

      52.       The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one

of the above cited provisions of 47 U.S.C. § 227, et seq.

      53.       As a result of Defendant(s)’ violations of 47 U.S.C. § 227, et seq., Plaintiff and

the Class Members are entitled to an award of $1,500.00 in statutory damages, for each and
                                                   9
         Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 10 of 11




every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

      54.      Plaintiff and the Class members are also entitled to and seek injunctive relief

prohibiting such conduct in the future.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for relief and

judgment as follows:

       1. An order certifying the Class and Subclass as requested herein; For the first cause of

            action:

       2. An order appointing Plaintiff to serve as the Class and Subclass Representative in this

            matter and appointing Plaintiff’s Counsel as Class and Subclass Counsel in this

            matter;

       3. An award of $500.00 in statutory damages to Plaintiff and each Class and Subclass

            member for each and every negligent violation of 47 U.S.C. § 227(b)(1) by

            Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);

       4. An award of $1,500.00 in statutory damages to Plaintiff and each Class and Subclass

            member for each and every knowing and/or willful violation of 47 U.S.C. § 227(b)(1)

            by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);

       5. An order awarding injunctive relief prohibiting such conduct in the future, pursuant to

            47 U.S.C. § 227(b)(3)(A);

       6. An award of reasonable costs of suit and attorneys’ fees;

       7. Any other relief the Court may deem just and proper.


 Dated: April 22, 2019                      THE PLAINTIFF
                                            By /s/ Brenden P. Leydon
                                            Brenden P. Leydon, Esq.
                                            TOOHER WOCL & LEYDON, L.L.C.
                                            80 Fourth Street
                                            Stamford, CT 06905
                                            Phone: (203) 324-6164
                                            Fax: (203) 324-1407

                                                10
           Case 3:19-cv-00592-JAM Document 1 Filed 04/22/19 Page 11 of 11



                                            Email: BLeydon@tooherwocol.com
                                            Federal Bar No.: CT16026

                                            Pro Hac Vice Pending:



                                            Todd M. Friedman (SBN 216752)
                                            tfriedman@toddflaw.com
                                            LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                            21550 Oxnard Street, Suite 780
                                            Woodland Hills, CA 91367
                                            Telephone: 877-206-4741
                                            Fax: 866-633-0228




                                  DEMAND FOR JURY TRIAL

          Plaintiffs and each of them demand a jury trial on all such triable issues and causes of

action.


                                              THE PLAINTIFF


                                              By /s/ Brenden P. Leydon
                                              Brenden P. Leydon, Esq.
                                              TOOHER WOCL & LEYDON, L.L.C.
                                              80 Fourth Street
                                              Stamford, CT 06905
                                              Phone: (203) 324-6164
                                              Fax: (203) 324-1407
                                              Email: BLeydon@tooherwocol.com
                                              Federal Bar No.: CT16026




                                                11
